Citation Nr: 1733736	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-31 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for PTSD.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record and associated with the claims file. 

This matter was previously before the Board in January 2015, at which time it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran was afforded a hearing in November 2014.  In April 2017, the Veteran's representative submitted correspondence indicating that the Veteran disagreed with the March 2017 supplemental statement of the case and also that he wished to be scheduled for another video hearing before the Board.  The Board requested that the Veteran's representative file a motion indicating the Veteran's good cause for a second hearing before the Board.  In July 2017, the Veteran's representative submitted a motion, indicating that the Veteran has additional evidence and testimony that he would like to discuss before a member of the Board.  After review of the record and the Veteran's July 2017 motion, the Board finds that good cause has been show to afford the Veteran an additional Board hearing.  As videoconference hearings are scheduled by the RO, a remand is required so that such a hearing can be scheduled.  

The RO should endeavor to coordinate with the Board to ensure that the undersigned Veterans Law Judge presides over that scheduled hearing in order to avoid any potential complications under Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011). 

Accordingly, the case is REMANDED for the following action:

Arrangements should be made to schedule the Veteran for a hearing before a Veteran's Law Judge via video conference following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2016).  The RO should also attempt to coordinate with the Board to make an effort to have Veterans Law Judge Skaltsounis preside over this scheduled hearing in order to avoid any complications under Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Notify the Veteran and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same, please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


